Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020. Accordingly, claims 1-6 and 10-15 are examined in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 04/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-6 and 10-15, concerning the phrase “a fluorine-containing organic compound”, in the non-final mailed 01/11/2021 is withdrawn. The claim amendments have clarified the “fluorine-containing organic compound”.
The following newly applied objection and the maintained 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objection was necessitated by amendment.

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘996 (USPGPub 2007/0155996, Published 07-2007) and ‘132(USPGPub 2002/0051132, Published 05-2002).
NOTE: The original rejection only included claims 1-4. Claims 5 and 10-12 were inadvertently omitted. Due to the limitations of claims 5 and 10-12 being met in the original rejection, claims 5 and 10-12 are being added. See the non-final mailed 01/11/2021, page 7, last three lines under the section titled “Secondary Reference”, wherein the limitation of all the hydrogens being replaced is taught by reference 132.

Interpretation of Claims

    PNG
    media_image1.png
    328
    648
    media_image1.png
    Greyscale

Scope of the Prior Art

996 teaches (par. 23-24) to measure a hydrogen containing byproduct and to stop the feeds (instant control) when an increase of byproduct is detected.
996 teaches (par. 24) the analytical instrument that performs the measurement is an infrared spectrometer (IR). 
996 teaches (Figure 4-5) CHF3. The CHF3 is interpreted to be a hydrogen containing byproduct. 996 teaches (Figure 4-5) CF4 (instant tetrafluoromethane) tracking in relative concentration closely to the measured hydrogen containing byproduct CHF3.
996 teaches (par. 26) more broadly that the organic compounds that can be fluorinated can be alkyl hydrocarbons. This teaching is motivation to use reactants that have more than one hydrogen which ultimately can be substituted by multiple fluorine atoms (instant claim 5).
996 teaches (claim 10) the organic compounds can be liquid.
996 teaches (par. 2) halting fluorination reactions prior to formation of high yields of CF4.
Ascertaining the Difference
	996 does not teach to continuously measure the instant CF4 and to alter and/or shut the F2 off.
	996 does not teach the instant FTIR peaks.

Secondary Reference
	132 teaches (par. 146) the reaction gas is continuously passed through a measurement cell. 132 teaches (par. 147) the measurement wavenumber in the infrared spectrometry depends on the component to be measured in the gas mixture and is suitably selected. This teaching is motivation to use any and all wavenumbers associated with the compound to be measured. 132 teaches (par. 148) a non-exhaustive list of wave numbers associated with CF4, which include a range 1500 cm-1 to 2210 cm-1. 
132 teaches (par. 158) the data processor in conjunction with the IR has a calibration curve. Although 132 does not explicitly teach the relationship between the intensities of the wavenumbers and concentration of the compound, the calibration curve taught by 132 (par. 158) encompasses this relationship.
Concerning all of the hydrogens being replaced with fluorine, 132 teaches (example 3) 1,1,1,2-tetrafluoroethane being converted to hexafluoroethane.
The above teachings render 132 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 996 and 132 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have measured the CF4 via the use of an IR in place of the hydrogen containing byproduct (CHF3) as taught by 996 
The ordinary artisan would have then turned off the F2 feed as taught by 996 (par. 23-24) when the CF4 levels increased. The ordinary artisan would have done so because 996 teaches (par. 23-24) to measure a hydrogen containing byproduct and to stop the feeds (instant control) when an increase of byproduct is detected. When the concentration of CHF3 increases, the concentration of the measured CF4 would necessarily increase, due to the observed relative concentration correlation between CF4 and CHF3 (see figures 4-5 in 996), indicating an increase in a hydrogen containing byproduct. 
In doing so the ordinary artisan would have arrived at the instant invention of a method for producing a fluorine-containing organic compound via the reaction of an organic compound with F2 gas in a reaction container wherein the CF4 in the gas phase is measured and the amount of F2 gas supplied to the reaction is controlled depending on a measured value of the CF4.
Concerning the continuous measurement, it would have been obvious to measure the CF4 continuously because 132 teaches (par. 146-147) the reaction gas is continuously passed through a measurement cell.
Concerning the instant wavelengths, 132 teaches (par. 148) a non-exhaustive list of wave numbers associated with CF4, which include a range 1500 cm-1 to 2210 cm-1. The ordinary artisan being instructed to select the wavenumbers associated with the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963). 
Concerning the intensity of the CF4 dictating the regulation of the fluorine, 132 teaches (par. 158) the IR has a calibration curve. This calibration curve was argued above to determine concentration via wavenumber intensities. When the CF4 reaches a certain concentration (intensity), the ordinary artisan would have stopped or reduced the F2 to prevent more byproducts from occurring. The instantly claimed wavenumbers in instant claims 3-4 and specifically 1290 -1cm would have been selected and utilized in the calibration curve because 132 teaches (par. 147) the measurement wavenumber in the infrared spectrometry depends on the component to be measured in the gas mixture and is suitably selected. 
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
Applicant argues:


Examiner’s response:
Detecting the occurrence of a side reaction and suppressing the side reaction are not claim limitations and are therefore not needed to be met by the prior art.
Additionally, ‘996 does teach (par. 008) byproducts are made and suppression thereof.
Concerning the measurement of the reaction product, the claims are directed to measuring CF4.
Per the original rejection, ‘996 teaches (par. 23-24) to measure a hydrogen containing byproduct and to stop the feeds (instant control) when an increase of byproduct is detected. Additionally, it was argued in the original rejection the obviousness to measure CF4 in place of the CHF3 (hydrogen containing byproduct) because of “the observed relative concentration correlation between CF4 and CHF3 (see figures 4-5 in 996)”.
Therefore, CF4 would have been measured.
Concerning the continuous measurement of the CF4, 132 teaches (par. 146) the reaction gas is continuously passed through a measurement cell.

Applicant argues:

Examiner’s response:
Reference ‘996 makes no mention of when not to measure the reactor outlet. Therefore, any time would have been allowed for, including continuously. Applicant has not provided any evidence to support continuous measurements would have not been necessary. 
Applicant argues:
Applicant argues reference ‘132 does not measure the product.

Examiner’s response:
Reference ‘132, Figure 5 (item 25’) is an infrared measurement apparatus that is down stream of a reaction zone (item 11’). This reaction zone is where F2 and a hydrofluorocarbon reacts per paragraph 160 and Figure 2. ‘132 is actively measuring a product of a fluorine reaction.
Moreover, 132 was not utilized to teach the placement of the spectrometer. Rather, 132 was utilized to teach the continuous limitation. 

Applicant argues:
Applicant argues reference 132 does not teach the continuous measurement during the fluorination reaction and the supply amount of fluorine gas is not controlled according to the measured value.

Examiner’s response:
Reference ‘996 teaches (par. 23-24) to measure a hydrogen containing byproduct and to stop the feeds (instant control) when an increase of byproduct is detected.
Concerning the continuous measurement of the fluorination reaction, it was argued on page 8 of the non-final mailed 01/11/2021, that it would have been obvious to measure continuously.
 

Allowable Subject Matter
NOTE: Claim 9, was inadvertently included in the original argument for allowable subject matter in the non-final mailed 01/11/2021. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Therefore, claim 9 should not have been included.
 
Claims 6, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This objection was necessitated by amendment.

‘996 (USPGPub 2007/0155996, Published 07-2007) is the closest prior art and does not pertain to instant claims 6, 13-15. 996 does not teach CF4 being a problematic by-product of the fluorination of 1,2,3,4-tetrachlorobutane. Therefore, it would not have 
Conclusion	
Claims 1-5 and 10-12 are rejected. Claims 6 and 13-15 are objected to. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628